PER CURIAM.
We disagree with appellant’s contention that the award of a special equity in the “Snowball” house to the appellee-husband is a nullity and must be completely disregarded because paragraph eight of the final judgment, which provides for the special equity, contains no provision concerning the amount of the special equity, nor the manner in which it is to be determined. However, we agree that the award of a special equity which does not clearly specify the amount thereof, nor provide for its determination, is incomplete and that it must be clarified in order to inform the parties of their respective interests, and to facilitate its enforcement. We therefore reverse and remand for further proceedings, including, in the discretion of the trial judge, the presentation of additional evidence, and the entry of an amended or supplemental final judgment specifying the extent of appel-lee’s special equity.
REVERSED and REMANDED.
MILLS, LARRY G. SMITH and SHAW, JJ., concur.